Case 1:15-cv-00056-RGA Document 88 Filed 11/16/18 Page 1 of 7 PageID #: 1583



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

BLACKBIRD TECH LLC d/b/a
BLACKBIRD TECHNOLOGIES,

      Plaintiff,                                              C.A. No. 15-cv-056-RGA

V.

ELB ELECTRONICS, INC.

      Defendant

BLACKBIRD TECH LLC d/b/a
BLACKBIRD TECHNOLOGIES,

      Plaintiff,
V.                                                            C.A. No. 15-cv-057-RGA

ETI SOLID STATE LIGHTING, INC.,

      Defendant

BLACKBIRD TECH LLC d/b/a
BLACKBIRD TECHNOLOGIES,

      Plaintiff,
                                                              C.A. No. 15-cv-058-RGA
V.

FEIT ELECTRIC COMPANY, INC.

      Defendant


                            ~SCHEDULING ORDER

       This ~day of        NIJV: ,2018, the Court having conducted a Rule 16(b) scheduling
conference pursuant to Local Rule 16.l(b) following remand of these actions to this Court, and

the parties having determined after discussion that the matter cannot be resolved at this juncture

by settlement, voluntary mediation, or binding arbitration;

       IT IS ORDERED that:-

                                                 1
Case 1:15-cv-00056-RGA Document 88 Filed 11/16/18 Page 2 of 7 PageID #: 1584



       1.        Discovery.

                 a.        Discovery Cut Off. All fact discovery in this case shall be initiated so that

it will be completed on or before May 31, 2019. All expert discovery in this case shall be

initiated so that it will be completed on or before September 27, 2019.

                      1.           Absent a showing of good cause, follow-up discovery shall be

limited to a term of 6 years before the filing of the complaint, except that discovery related to

asserted prior art or the conception and reduction to practice of the inventions claimed in any

patent-in-suit shall not.be so limited.

                 b.        Document Production.          Document production shall be substantially

complete by February 1, 2019.

                 c.        Requests for Admission.

       A maximum of 50 requests for admission are permitted for each party. Requests for

admission to authenticate documents shall not count towards this maximum.

                 d.        Interrogatories. ·

        A maximum of 25 interrogatories, including contention interrogatories, are pennitted for

each party.

                 e.        Depositions.

                           1.      Limitation on Hours for Deposition Discovery.

            Plaintiff shall be limited to a total of 21 hours of each Defendant, and Defendants

collectively shall be limited to a total of 70 hours of Plaintiff. Notwithstanding the foregoing,

Defendants may also collectively depose each inventor of the asserted patent for up to 10 hours.

The foregoing limitations do not apply to depositions of experts or third parties and are made




                                                     2
Case 1:15-cv-00056-RGA Document 88 Filed 11/16/18 Page 3 of 7 PageID #: 1585



without prejudice to the right of Plaintiff or any Defendant to request additional hours from the

Court for good cause shown.

                       11.     Location of Depositions.      Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily be

required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court or by agreement of the parties.

A defendant who becomes a counterclaimant, cross-claimant, or third-party plaintiff shall be

considered as having filed an action in this Court for the purpose of this provision.

               f.      Discovery Matters and Disputes Relating to Protective Orders. Should

counsel find they are unable to resolve a discovery matter or a dispute relating to a protective

order, the parties involved in the discovery matter or protective order dispute shall contact the

Court's Case Manager to schedule an in-person conference/argument. Unless otherwise ordered,

by no later than fmiy-eight hours prior to the conference/argument, the party seeking relief shall

file with the Court a letter, not to exceed three pages, outlining the issues in dispute and its

position on those issues. By no later than twenty-four hours prior to the conference/argument,

any party opposing the application for relief may file a letter, not to exceed three pages, outlining

that pa1iy's reasons for its opposition. Should any document(s) be filed under seal, a courtesy

copy of the sealed document(s) must be provided to the Court within one hour of e-filing the

document(s).

               If a discovery-related motion is filed without leave of the Court, it will be denied

without prejudice to the moving party's right to bring the dispute to the Court through the

discovery matters procedures set forth in this Order.




                                                  3
Case 1:15-cv-00056-RGA Document 88 Filed 11/16/18 Page 4 of 7 PageID #: 1586




          3.         Amended Pleadings. All motions to amend or supplement the pleadings for any

reason, including for one or more Defendant to allege inequitable conduct or for Plaintiff to

allege willful infringement as to any Defendant, shall be filed on or before March 1, 2019.

          4.         Final Contentions.               Plaintiff shall serve its final infringement contentions on or

before April 26, 2019, and each Defendant shall serve (individually or collectively) its final

invalidity contentions on or before May 10, 2019.

          4.         Application to Court for Protective Order.                            The Protective Order entered on

June 10, 2016, shall remain in effect for each of these actions. Should counsel find it will be

necessary to apply to the Court for an additional or supplemental protective order specifying

terms and conditions for the disclosure of confidential information, counsel should confer and

attempt to reach an agreement on a proposed form of order and submit it to the Court within

thirty days from the date of this Order. Should counsel be unable to reach an agreement on a

proposed fonn of order, counsel must follow the provisions of Paragraph 3(f) above.

          Any proposed protective order must include the following paragraph:

                     Other Proceedings. By entering this order and limiting the
                     disclosure of information in this case, the Court does not intend to
                     preclude another court from finding that information may be
                     relevant and subject to disclosure in another case. Any person or
                     party subject to this order who becomes subject to a motion to
                     disclose another party's information designated as confidential


I Plaintiff does not believe an additional early Summary Judgment Motion is appropriate.


                                                                      4
Case 1:15-cv-00056-RGA Document 88 Filed 11/16/18 Page 5 of 7 PageID #: 1587



               pursuant to this order shall promptly notify that party of the motion
               so that the party may have an opportunity to appear and be heard
               on whether that information should be disclosed.

       5.      Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

the Clerk an original and one copy of the papers. A redacted version of any sealed document

shall be filed electronically within seven days of the filing of the sealed document.

       6.      Courtesy Copies. The parties shall provide to the Court two courtesy copies of all

briefs and one courtesy copy of any other document filed in support of any briefs (i.e.,

appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed

under seal.

       7.      Disclosure of Expert Testimony.

               a.       Expert Reports. For the party who has the initial burden of proof on the

subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

June 28, 2019. The supplemental disclosure to contradict or rebut evidence on the same matter

identified by another party is due on or before July 26, 2019. Reply expert reports from the

party with the initial burden of proof are due on or before August 16, 2019. No other expert

reports will be pennitted without either the consent of all parties or leave of the Court. Along

with the submissions of the expert reports, the parties shall advise of the dates and times of their

experts' availability for deposition.   Depositions of experts shall be completed on or before

September 27, 2019.

               b.       Objections to Expert Testimony. To the extent any objection to expert

testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by

motion no later than the deadline for dispositive motions set forth herein, unless otherwise

ordered by the Court.

                                                 5
Case 1:15-cv-00056-RGA Document 88 Filed 11/16/18 Page 6 of 7 PageID #: 1588



       8.      Case Dispositive Motions. All case dispositive motions, an opening brief, and

affidavits, if any, in support of the motion shall be served and filed on or before October 25,

2019. Answering briefs shall be filed on or before November 22, 2019, and reply briefs on or

before December 13, 2019. No case dispositive motion under Rule 56 may be filed more than

ten days before the above date without leave of the Court.

       9.      Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7 .1.1.
                                                                             q-,~fv\
       10.     Trial Scheduling Conference. On February (If,, 2020 at~ the Court shall

hold a trial scheduling conference to detennine the order of trials. The parties shall submit a

status report with their proposals one week in advance of the conference .
                                               . _1<?0
       11.     Pretrial Conference. On May ,_,_, 2020 at _        the Court will hold a Rule 16(e)

final pretrial conference in Court with counsel. The parties shall file a joint proposed final

pretrial order in compliance with Local Rule 16.3(c) no later than 5:00 p.m. on the fifth business

day before the date of the final pretrial conference. Unless otherwise ordered by the Court, the

parties shall comply with the timeframes set forth in Local Rule 16.3( d) for the preparation of the

proposedjoint final pretrial order.

       12.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

be limited to three in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three pages of argument and may be opposed by a maximum of

three pages of argument, and the party making the in limine request may add a maximum of one



                                                 6
Case 1:15-cv-00056-RGA Document 88 Filed 11/16/18 Page 7 of 7 PageID #: 1589



additional page in reply in support of its request.      If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three

page submission (and, if the moving party, a single one page reply). No separate briefing shall

be submitted on in limine requests, unless otherwise permitted by the Court.

        13.    Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47.l(a)(2) and 51.1, the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms no later than 5:00 p.m. on the third business day before the date of the final pretrial

conference. The plaintiff shall submit simultaneously with filing each of the foregoing four

documents in Word or WordPerfect fonnat to rga_civil@ded.uscourts.gov.

        14.    Trial. The first trial in this matter is scheduled for a 5 day jury trial beginning at
                  -"7{}Jf)
9:30 a.m. on May ·_,2020 with the subsequent trial days beginning at 9:30 a.m. Until the case

is submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

will be timed, as counsel will be allocated a total number of hours in which to present their

respective cases.

        15.    ADR Process.       This matter 1s referred to a magistrate judge to explore the

possibility of alternative dispute resolution.




                                                  7
